W. C. Davis, Judge,
dissenting.
The majority holds that the indictment is fundamentally defective because Dilaudid is not listed by name in the Controlled Substances Act. Section 2.02 of the Controlled Substances Act provides:
“The Controlled substances listed or to be listed in the schedules in Schedule I, II, III, IV, and V and Penalty Groups 1, 2, 3 and 4 are included by whatever official, common, usual, chemical, or trade name they may be designated.” (Emphasis added)
Dilaudid, the trade name for hydromor-phone hydrochloride, is a controlled substance. See Art. 4476-15, Sec. 4.02(b)(3)(A)(x), V.A.C.S. Each element of the offense has been set forth in the indictment, thus, the indictment is not fundamentally defective. That Dilaudid is not specifically named in the Controlled Substances Act is a matter which would go to adequate notice of the offense charged rather than the sufficiency of the indictment to invoke the jurisdiction of the court. See Drumm v. State, 560 S.W.2d 944 (Tex.Cr.App.1977). In the absence of a motion to quash, the instant indictment is sufficient. See Article 21.11, Vernon’s Ann.C.C.P.
The relief requested should be denied.